Exhibit 10.2




EXECUTION COPY




FOURTH AMENDMENT TO FORBEARANCE AGREEMENT




This Fourth Amendment to Forbearance Agreement (this “Amendment”), dated as of
July 1, 2013, is entered into by and among Interactive Network, Inc., a Nevada
corporation (“Interactive”) and FriendFinder Networks Inc., a Nevada corporation
(“FFN” and, collectively with Interactive, the “Issuers”), each of the
undersigned entities listed as guarantors (collectively, the “Guarantors”) and
each of the undersigned holders of the Notes (collectively, together with any
other holder of Notes who agrees to be bound by the Agreement, the “Forbearing
Holders”).

WHEREAS, the Issuers, the Guarantors and U.S. Bank National Association, as
Trustee (the “Trustee”), have entered into that certain Indenture (as amended,
modified or supplemented prior to the date hereof, the “Indenture”), dated as of
October 27, 2010, in respect of the Issuers’ Cash Pay Secured Notes due 2013
(the “Notes”);

WHEREAS, on November 5, 2012, February 4, 2013 and May 5, 2013, respectively,
the Issuers, based upon Excess Cash Flow of the Issuers and their Subsidiaries
for the quarterly periods ending September 30, 2012, December 31, 2012 and March
31, 2013, respectively, were obligated to prepay a portion of the Notes, plus
any accrued and unpaid interest thereon, pursuant to the Indenture and the Notes
(the payment of the amount of such prepayment with interest on such date, the
“Third Quarter 2012, Fourth Quarter 2012 and First Quarter 2013 Excess Cash Flow
Prepayments”), and the failure to make the Third Quarter 2012, Fourth Quarter
2012 and First Quarter 2013 Excess Cash Flow Prepayments within 10 calendar days
of the date when due constituted an Event of Default under the Indenture (the
“Third Quarter 2012, Fourth Quarter 2012 and First Quarter 2013 Excess Cash Flow
Prepayment Defaults”);

WHEREAS, the Forbearing Holders granted the Issuers’ and the Guarantors’ request
to forbear from exercising certain of their rights and remedies under the
Indenture and from directing the Trustee to exercise such rights and remedies on
the Forbearing Holders’ behalf resulting from the Third Quarter 2012, Fourth
Quarter 2012 and First Quarter 2013 Excess Cash Flow Prepayment Defaults by
entering into that certain Forbearance Agreement on or about November 5, 2012
(the “Agreement”), that certain First Amendment to Forbearance Agreement, dated
February 4, 2013 (the “First Amendment”), that certain Second Amendment to
Forbearance Agreement, dated May 6, 2013 (the “Second Amendment”), and that
certain Third  Amendment to Forbearance Agreement, dated June 7, 2013 (the
“Third Amendment”), (collectively, the Agreement as amended by the First
Amendment, the Second Amendment and the Third Amendment, the “Amended
Agreement”);

WHEREAS, the Issuers and the Guarantors have requested that the Forbearing
Holders amend the Amended Agreement in order to forbear from exercising certain
of their rights and remedies under the Indenture and from directing the Trustee
to exercise such rights and remedies on the Forbearing Holders’ behalf resulting
from the Excess Cash Flow Prepayment Defaults; and

WHEREAS, the Forbearing Holders are willing to grant the Issuers' and the
Guarantors’ request to amend the Amended Agreement in order to forbear as
described herein on the terms and subject to the conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1.

Definitions.  Capitalized terms used but not defined in this Amendment, have the
meanings ascribed to such terms in the Amended Agreement.

2.

Amendments to the Amended Agreement.  

(a)

The definition of “Forbearance Termination Event” contained in Section 1 of the
Amended Agreement is hereby amended to delete the reference to “July 1, 2013”
and replace it with July 31, 2013”.

(b)

Section 1 of the Amended Agreement is hereby amended to add the following
definitions:

“Fourth Amendment” means the Fourth Amendment to Forbearance Agreement, dated
July 1, 2013, by and among the Issuers, the Guarantors and the Forbearing
Holders.

3.

Conditions to Effectiveness.

This Amendment shall become effective on the date on which the following
conditions precedent shall have been satisfied by the applicable parties or
waived by the Forbearing Holders (the “Effective Date”):

(a)

each Forbearing Holder shall have executed and delivered to the Issuers a
counterpart of this Amendment and shall have received a list of all the
Forbearing Holders;





--------------------------------------------------------------------------------




(b)

each Forbearing Holder shall have received a duly executed counterpart of this
Amendment from the Issuers and each Guarantor listed on the signature pages
hereto; and

(c)

on the Effective Date and upon giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing, subject to the Third Quarter
2012, Fourth Quarter 2012 and First Quarter 2013 Excess Cash Flow Prepayment
Defaults.

4.

Representations and Warranties of Issuers and Guarantors.

(a)

This Amendment has been duly executed and delivered by each Issuer and each
Guarantor, and each of this Amendment and the Amended Agreement constitute its
legal, valid and binding obligations, enforceable in accordance with its terms
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and principles of equity.

(b)

After giving effect to this Amendment, the representations and warranties of the
Issuers and the Guarantors contained in Section 4(a) of the Amended Agreement
are true and correct in all material respects on and as of the date hereof.

(c)

After giving effect to this Amendment, each Issuer and each Guarantor reaffirms
all covenants and agreements contained in Section 4 of the Amended Agreement.

(d)

After giving effect to this Amendment, no Default or Event of Default other than
the Third Quarter 2012, Fourth Quarter 2012 and First Quarter 2013 Excess Cash
Flow Prepayment Defaults shall have occurred and be continuing.

5.

Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Photocopies, facsimiles, and electronic scans of original
signatures shall have the same force and effect as the original signatures.

6.

Full Force and Effect.  Except as expressly provided in this Amendment, the
Amended Agreement is not otherwise modified and the Amended Agreement, the
Indenture, the Notes, the Security Documents and each of the other agreements
related thereto remain unchanged, in full force and effect and are hereby
ratified and confirmed.  Upon the effectiveness of this Amendment, on and after
the date hereof, each reference in the Amended Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Amended Agreement giving effect hereto.  Except as expressly
provided above, the execution, delivery and effectiveness of this Amendment
shall neither operate as a waiver of any right, power or remedy of any
Forbearing Holder or the Trustee, nor constitute an amendment or waiver of any
provision of the Amended Agreement, the Indenture, the Notes, the Security
Documents or any of the other agreements related thereto.

7.

Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8.

Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[signature pages to follow]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed, sealed and delivered, as applicable, on the day and year first above
written.







 

ISSUERS:

 

 

 

 

INTERACTIVE NETWORK, INC., a Nevada corporation

 

 

 

 

By:

 

 

Name:

Ezra Shashoua

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

FRIENDFINDER NETWORKS INC., a Nevada corporation

 

 

 

 

By:

 

 

Name:

Ezra Shashoua

 

Title:

Chief Financial Officer








--------------------------------------------------------------------------------




GUARANTORS:




GENERAL MEDIA ART HOLDING, INC.

GENERAL MEDIA COMMUNICATIONS, INC.

GENERAL MEDIA ENTERTAINMENT, INC.

GMCI INTERNET OPERATIONS, INC.

GMI ON-LINE VENTURES, LTD.

PENTHOUSE IMAGES ACQUISITIONS, LTD.

WEST COAST FACILITIES INC.

PMGI HOLDINGS INC.

PURE ENTERTAINMENT TELECOMMUNICATIONS, INC.

PENTHOUSE DIGITAL MEDIA PRODUCTIONS INC.

VIDEO BLISS, INC.

DANNI ASHE, INC.

SNAPSHOT PRODUCTIONS, LLC

VARIOUS, INC.







 

By:

 

 

Name:

Ezra Shashoua

 

Title:

Chief Financial Officer







TAN DOOR MEDIA INC.

FIERCE WOMBAT GAMES INC. (f/k/a BIG EGO GAMES INC.)

NAFT NEWS CORPORATION

PLAYTIME GAMING INC.







 

By:

 

 

Name:

Ezra Shashoua

 

Title:

Treasurer







ARGUS PAYMENTS INC.

BLUE HEN GROUP INC.

FRIENDFINDER VENTURES INC.

XVHUB GROUP INC. (f/k/a GIANT SWALLOWTAIL INC.)

PERFECTMATCH INC. (f/k/a GOLDENROD SPEAR INC.)

MAGNOLIA BLOSSOM INC.

GLOBAL ALPHABET, INC.
SHARKFISH, INC.
TRAFFIC CAT, INC.
BIG ISLAND TECHNOLOGY GROUP, INC.
FASTCUPID, INC.
MEDLEY.COM INCORPORATED
PPM TECHNOLOGY GROUP, INC.
FRIENDFINDER CALIFORNIA INC.

STREAMRAY INC.

CONFIRM ID, INC.
FRNK TECHNOLOGY GROUP
TRANSBLOOM, INC.

STREAMRAY STUDIOS INC.







 

By:

 

 

Name:

Ezra Shashoua

 

Title:

Chief Financial Officer














--------------------------------------------------------------------------------




FORBEARING HOLDERS:







STATON FAMILY INVESTMENTS LTD.







 

By:

 

 

Name:

Daniel C. Staton

 

Title:

Member

















--------------------------------------------------------------------------------




FORBEARING HOLDERS:







MARC H. BELL







 

By:

 

 

Name:

Marc H. Bell












